                        Case 19-14839-AJC         Doc 44      Filed 05/24/19     Page 1 of 2




           ORDERED in the Southern District of Florida on May 23, 2019.




                                                                 A. Jay Cristol, Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________
                                     UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA

            IN RE:

            GOOD SHEPHERD CHURCH, INC.,                            CASE NO. 18-18850-BKC-AJC

                  Debtor(s).
            ________________________________/

                       ORDER DENYING DEBTOR’S “PRO SE” MOTION TO DISMISS

                     THIS CAUSE comes before the Court upon the Debtor’s Pro Se Motion to Dismiss

            Chapter 7 Notice for Hearing May 21, 2019 filed by the alleged President of the Debtor

            corporation. The movant is not an attorney and has already been advised he may not represent

            this Debtor before this Court in these proceedings. Moreover, for the reasons stated on the

            record at the hearing(s) in this case, the Court finds cause to deny dismissal of this case,

            especially a dismissal without prejudice. Accordingly, it is

                     ORDERED AND ADJUDGED that the Debtor’s Pro Se Motion to Dismiss Chapter 7

            Notice for Hearing May 21, 2019 filed by Rashawn Donald as President of the Debtor is

            DENIED.

                                                           ###
           Case 19-14839-AJC        Doc 44   Filed 05/24/19   Page 2 of 2



Copies furnished by Clerk of Court to:

Debtor
Trustee
AUST
